Citation Nr: 0919373	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than February 21, 
1995 for the award of service connection for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Subsequently, the case was returned 
to the RO in Buffalo, New York.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A March 1998 rating decision awarded service connection 
for PTSD, and assigned a 30 percent disability rating, 
effective February 21, 1995.  An April 29, 1998, letter from 
the RO notified the Veteran of this action, but he did not 
timely perfect an appeal.

3.  There is no evidence of any earlier unadjudicated formal 
or informal claims for PTSD.

4.  The claim for an earlier effective date for the grant of 
service connection for PTSD was submitted to VA on March 22, 
2007, when the March 1998 rating decision had become final; 
and the Veteran's claim failed to raise any issue of clear 
and unmistakable error in the March 1998 decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 21, 
1995, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The Court has also held that the VCAA is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  

Earlier Effective Date - Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the 
terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt 
of a claim is the date on which a claim, information, or 
evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Factual Background and Analysis

In this case, the Veteran's claim for service connection for 
PTSD was received by VA on February 21, 1995.  A September 
30, 1995, rating decision denied service connection for PTSD.  
The Veteran perfected an appeal to the Board, which remanded 
the issue back to the RO for further development in March 
1997.  Subsequent to the Board's remand, the RO granted 
service connection for PTSD in a March 1998 rating decision 
and awarded a 30 percent disability rating, effective 
February 21, 1995.  An April 29, 1998, letter from the RO 
notified the Veteran of this action, but he did not appeal.

In March 2007, the Veteran filed a claim for an effective 
date earlier than February 21, 1995 for the grant of service 
connection for PTSD.  He claimed that he had been going to 
the Vet Center in Syracuse, New York, for counseling since 
1985 and that the effective date for his service-connected 
PTSD should be established in 1985.

Based upon the evidence of record, the Board finds that there 
is no evidence of any earlier unadjudicated formal or 
informal claims for PTSD and that entitlement to an earlier 
effective date for the award of service connection for PTSD 
must be denied.  Treatment records from the Syracuse Vet 
Center, dated from April 1987 to October 2006, as well as a 
letter from a Vet Center social worker, revealed that the 
Veteran was first seen at the Vet Center on April 10, 1987.  
A review of the claims file also disclosed that no copies of 
any Vet Center treatment records were submitted to VA before 
the Veteran submitted his February 21, 1995 claim for service 
connection for PTSD.  Therefore, the Board cannot find any 
formal or informal claim for service connection for PTSD 
dated earlier than February 21, 1995.  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the grant of 
entitlement to service connection for PTSD is not warranted.  
The evidence shows notice of the March 1998 rating decision 
was mailed to the Veteran at his address of record.  The 
Veteran is considered to have been adequately notified and 
there is no evidence of a timely notice of disagreement or 
perfected appeal from that determination.  Nor is there any 
indication in the record that the prior rating action should 
be revised due to clear and unmistakable error.  Applying the 
holding in Rudd to the facts of this case, the Board finds 
that the Veteran did not timely appeal the rating action of 
March 1998 and that decision became final.  He has not raised 
the issue of CUE in that rating action.  Therefore, the 
present claim is not proper.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
February 21, 1995, for the grant of service connection for 
PTSD.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Entitlement to an effective date earlier than February 21, 
1995 for the award of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


